



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Huffman, 2017 ONCA 255

DATE: 20170327

DOCKET: C61674

Doherty, Huscroft and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bradley Huffman

Appellant

Robert N. Morris, for the appellant

Kelvin Ramchand and Tom Lemon, for the respondent

Heard:  March 24, 2017

On appeal from the sentence imposed on November 6, 2015
    by Justice R. Reid of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The reasons for sentence demonstrate that the trial judge fully
    considered the relevant factors.  Given the commercial nature of the enterprise
    and the appellants level of involvement in the conspiracy, a conditional
    sentence would not have been appropriate.  A significant reformatory sentence
    was required.

[2]

The trial judge did consider parity.  He recognized that Welch had an
    extensive record, and that he was higher in the organizational chain of
    command.  He reflected those considerations by imposing a 30-month sentence on
    Welch as compared to the 20 months imposed on the appellant.

[3]

We cannot say that the different sentences imposed by the trial judge do
    not give adequate weight to the parity principle.  The distinctions cannot be
    drawn with mathematical certainty.  The sentences imposed do not reflect a
    failure to consider and apply the parity principle.

[4]

We see no error in the sentence imposed.

[5]

The appeal is dismissed.


